Motion by the plaintiff wife to enjoin and restrain, pending the determination by this court of her appeal from portions of an order of the Supreme Court, Kings County, dated March 6, 1961, and pending the further order of this court, the defendant husband, his partners, associates, attorneys, agents, representatives and employees, and all other persons acting in concert with him or them, from transferring, assigning, or otherwise disposing of, or removing from within the State of New York, any of the proceeds realized from the sale of the defendant husband’s seat on the New York Stock Exchange. Motion granted on condition that plaintiff perfect the appeal and be ready to argue or submit it at the April Term, commencing March 27, 1961; appeal ordered on the calendar for said term. The appeal will be heard on the original papers (including the typewritten minutes) and on typewritten briefs. The record and six copies of appellant’s typewritten brief (which shall contain a copy of the opinion rendered by the court below) must be filed, and one copy of such brief must be served, on or before March 29, 1961. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.